DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 7/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “molding the block by introducing the resin into the die set to form the coil element assembly, wherein the resin is introduced so that a part of the bridge portion is covered with the block, and a remaining part of the bridge portion is exposed without being covered with the block” as recited in lines 8-11 renders the claim vague and indefinite. According to the limitation as recited in lines 1 and 2, the coil element assembly includes the coil conductor and the block. It is unclear as to what is the relationship between the block and the plurality of coil elements. It is unclear as to where the block is located. The limitation describes that the plurality of coil elements are arranged in a die set and the block is molded, and then the coil element assembly is formed. According to the paragraphs [0038] – [0040] in the specification, the resin is introduced into the die set to form the block, and to thus form the coil element assembly. 
Examiner suggests rewriting the limitation “molding the block by introducing the resin into the die set to form the coil element assembly” to --introducing the resin into the die set to form the block and to thus form the coil element assembly--. 
	Re. claim 2: The phrase “molding the block by introducing the resin into the die set to form the coil element assembly, wherein the resin is introduced so that a part of the bridge portion is covered with the block, and a remaining part of the bridge portion is exposed without being covered with the block” as recited in lines 12-15 renders the claim vague and indefinite. According to the limitation as recited in lines 2 and 3, the coil element assembly includes the coil conductor and the block. It is unclear as to what is the relationship between the block and the plurality of coil elements. It is unclear as to where the block is located. The limitation describes that the plurality of coil elements are arranged in a die set and the block is molded, and then the coil element assembly is formed. According to the paragraphs [0038] – [0040] in the specification, the resin is introduced into the die set to form the block, and to thus form the coil element assembly. 
Examiner suggests rewriting the limitation “molding the block by introducing the resin into the die set to form the coil element assembly” to --introducing the resin into the die set to form the block and to thus form the coil element assembly--. 
Although, applicant is entitled to make up new terminologies, as so desired, please clarify what the deficiencies are so that the examiner can clearly understand and prosecute the merits of the invention by pointing out the claimed invention in the specification and the drawings in the next communication.  Applicant’s full cooperation will be greatly appreciated.

Allowable Subject Matter
Claims 1, 2, 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729